IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Allegheny Reproductive Health Center,               :
Allentown Women’s Center,                           :
Delaware County Women’s                             :
Center, Philadelphia Women’s Center,                :
Planned Parenthood Keystone, Planned                :
Parenthood Southeastern Pennsylvania, and           :
Planned Parenthood of Western Pennsylvania,         :
                        Petitioners                 :
                                                    :
                      v.                            :       No. 26 M.D. 2019
                                                    :       Argued: October 14, 2020
Pennsylvania Department of Human Services,          :
Teresa Miller, in her official capacity as          :
Secretary of the Pennsylvania Department of         :
Human Services, Leesa Allen, in her official        :
capacity as Executive Deputy Secretary for the      :
Pennsylvania Department of Human Service’s          :
Office of Medical Assistance Programs, and Sally :
Kozak, in her official capacity as Deputy Secretary :
for the Pennsylvania Department of Human            :
Service’s Office of Medical Assistance Programs, :
                           Respondents              :


BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge1
             HONORABLE RENÉE COHN JUBELIRER, Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge
             HONORABLE ELLEN CEISLER, Judge

OPINION
BY PRESIDENT JUDGE LEAVITT                                     FILED: March 26, 2021




1
  This case was assigned to the opinion writer before January 4, 2021, when Judge Leavitt
completed her term as President Judge.
              Petitioners are Allegheny Reproductive Health Center, Allentown
Women’s Center, Delaware County Women’s Center, Philadelphia Women’s
Center, Planned Parenthood Keystone, Planned Parenthood Southeastern
Pennsylvania, and Planned Parenthood of Western Pennsylvania (collectively,
Reproductive Health Centers).          They are medical providers licensed by the
Commonwealth of Pennsylvania to provide abortion services. Reproductive Health
Centers have filed a petition for review seeking declaratory and injunctive relief,
asserting that Sections 3215(c) and (j) of the Abortion Control Act2 are
unconstitutional because they discriminate against pregnant women enrolled in
Medical Assistance who choose to have an abortion.
              Respondents are the Pennsylvania Department of Human Services; the
Secretary of Human Services, Teresa Miller; the Executive Deputy Secretary of
Human Services, Leesa Allen; and the Deputy Secretary for the Office of Medical
Assistance Programs, Sally Kozak (collectively, Commonwealth Respondents). The
Commonwealth Respondents have moved to dismiss the petition, asserting that
Reproductive Health Centers lack standing to raise constitutional claims that belong
to other persons, i.e., women enrolled in Medical Assistance. The Commonwealth
Respondents also assert, along with the Intervenors,3 that the petition for review fails
to state a legally cognizable claim under the Pennsylvania Constitution.




2
  18 Pa. C.S. §3215(c), (j).
3
  Senate Intervenors are Senators Joseph B. Scarnati, III, Jacob Corman, Ryan Aument, Michele
Brooks, John DiSanto, John Gordner, Scott Hutchinson, Wayne Langerhole, Daniel Laughlin,
Scott Martin, Robert Mensch, Michael Regan, Mario Scavello, Patrick Stefano, Judy Ward, Kim
Ward, Eugene Yaw, and David Arnold. On February 9, 2021, the parties filed a stipulation to
dismiss Senators Scarnati and Arnold from the action. On February 10, 2021, the Court marked
the action discontinued and ended as to Senators Scarnati and Arnold.


                                             2
             For the reasons that follow, we sustain the preliminary objections and
dismiss the petition.
                                     Background
             Medicaid is a joint federal-state public program that provides medical
services to low-income persons; in Pennsylvania, it is known as Medical Assistance
and administered by the Department of Human Services. Petition for Review ¶40,
¶¶44-45. Medical Assistance includes a Fee-for-Service program that “reimburses
providers directly for covered medical services provided to enrollees” as well as a
managed care program, HealthChoices, that “pays a per enrollee amount to managed
care organizations that agree to reimburse health care providers that provide care for
enrollees.” Id. ¶46. “With some exceptions, Medical Assistance enrollees are
required to enroll with a managed care organization participating in HealthChoices
rather than the Fee-for-[S]ervice program.” Id. ¶47.
             Medical Assistance covers family planning and pregnancy-related care,
including prenatal care, obstetrics, childbirth, neonatal, and post-partum care.
Petition for Review ¶48.       Medical Assistance does not cover nontherapeutic
abortions. Id. ¶50. Pennsylvania’s Abortion Control Act4 prohibits the expenditure
of appropriated state and federal funds for abortion services except where (1)
necessary to avert the death of the pregnant woman, (2) the pregnancy resulted from
rape, or (3) the pregnancy resulted from incest. 18 Pa. C.S. §3215(c). Likewise,
regulations of the Department of Human Services prohibit Medical Assistance




        House Intervenors are Representatives Bryan D. Cutler, Stan E. Saylor, Kerry A.
Benninghoff, Marcy Toepel, Donna Oberlander, Michael Reese, Kurt A. Masser, and Martin T.
Causer.
4
  18 Pa. C.S. §§3201-3220.


                                           3
coverage for abortions, except in the above-listed exceptional cases.5 Id. ¶50.
Collectively, the Abortion Control Act and the Department’s regulations are referred
to as the “coverage ban.” Id. ¶¶49-50.
                On January 16, 2019, Reproductive Health Centers filed a petition for
review seeking declaratory and injunctive relief in order to end this coverage ban.
Reproductive Health Centers provide approximately 95% of the abortion services
performed in the Commonwealth. Petition for Review ¶33. Their patients include
women enrolled in Medical Assistance. Id. ¶57. The coverage ban prohibits
Reproductive Health Centers from billing or being reimbursed for abortion services
provided to women enrolled in Medical Assistance whose pregnancies do not fall
into one of the three above-enumerated exceptions. Id. ¶52.
                The petition alleges that the coverage ban harms women enrolled in
Medical Assistance because they are forced to choose between continuing their
pregnancy to term or using funds needed for essentials of life to pay for an abortion
procedure. Petition for Review ¶59. Because the facilities in Pennsylvania that
perform abortions are few in number, some women must travel significant distances
to obtain a safe and legal abortion. Id. ¶60. If abortion were a covered procedure,
some of those transportation costs would be reimbursed by Medical Assistance. Id.
The coverage ban causes women on Medical Assistance to delay an abortion while
they raise funds to pay for the procedure. Id. ¶61. Although Reproductive Health
Centers assist their Medical Assistance patients to obtain this funding, they are not
always successful. Id. ¶62. The coverage ban has forced many women to carry their
pregnancies to term against their will. Id. ¶¶63-64.




5
    See 55 Pa. Code §§1141.57, 1163.62 and 1221.57.


                                               4
             The petition alleges that the coverage ban has also caused direct harm
to Reproductive Health Centers. Specifically, the coverage ban forces them to divert
money and staff from “other mission-central work” to help women enrolled in
Medical Assistance who lack the funds to pay for their abortions. Petition for
Review ¶84. Reproductive Health Centers “regularly subsidize (in part or in full)
abortions for Pennsylvania women on Medical Assistance who are not able to pay
the fee on their own.” Id. ¶85. Reproductive Health Centers expend “valuable staff
resources to assist patients in securing funding from private charitable organizations
that fund abortion[s] for women on Medical Assistance.” Id. ¶86. Staff must also
delve “into personal matters that the patient may not wish to discuss,” i.e., whether
the pregnancy was the result of rape or incest. Id. ¶87.
             The petition for review contains two counts. Count I asserts that the
coverage ban violates Article I, Section 28 of the Pennsylvania Constitution,
commonly referred to as Pennsylvania’s Equal Rights Amendment,6 because it
denies coverage of a medical procedure that can be used only by women. Count II
asserts that the coverage ban violates several other provisions of the Pennsylvania




6
 The Equal Rights Amendment provides:
      Equality of rights under the law shall not be abridged in the Commonwealth of
      Pennsylvania because of the sex of the individual.
PA. CONST. art. I, §28.


                                            5
Constitution, specifically Article I, Sections 17 and 268 and Article III, Section 32,9
that establish the guarantee of equal protection of the laws. Asserting that the
coverage ban unconstitutionally restricts indigent women in the exercise of their
right to terminate a pregnancy, Reproductive Health Centers request this Court to
declare the coverage ban unconstitutional and to enjoin its enforcement.
              The Commonwealth Respondents, along with the Senate Intervenors
and the House Intervenors, have filed preliminary objections in the nature of a
demurrer. Specifically, they assert that the petition for review fails to state a cause
of action upon which relief can be granted.              In addition, the Commonwealth
Respondents assert that Reproductive Health Centers lack standing to vindicate the
individual constitutional rights of other parties, i.e., all women enrolled in Medical
Assistance.10


7
  This Section states:
        All men are born equally free and independent, and have certain inherent and
        indefeasible rights, among which are those of enjoying and defending life and
        liberty, of acquiring, possessing and protecting property and reputation, and of
        pursuing their own happiness.
PA. CONST. art. I, §1.
8
  This Section provides:
        Neither the Commonwealth nor any political subdivision thereof shall deny to any
        person the enjoyment of any civil right, nor discriminate against any person in the
        exercise of any civil right.
PA. CONST. art. I, §26.
9
  This Section states, in part:
        The General Assembly shall pass no local or special law in any case which has been
        or can be provided for by general law[.]
PA. CONST. art. III, §32.
10
   Four amici curiae briefs were filed in support of Reproductive Health Centers’ position. Amici
are: (1) The National Health Law Program; (2) New Voices for Reproductive Justice and
Pennsylvania and National Organizations Advocating for Black Women and Girls; (3) Members
of the Democratic Caucuses of the Senate of Pennsylvania and the Pennsylvania House of


                                               6
                              Preliminary Objections
             In reviewing preliminary objections in the nature of a demurrer, this
Court “must accept as true all well pleaded material allegations in the petition for
review, as well as all inferences reasonably deduced therefrom.” Buoncuore v.
Pennsylvania Game Commission, 830 A.2d 660, 661 (Pa. Cmwlth. 2003). We are
not required to accept as true “conclusions of law, unwarranted inferences from
facts, argumentative allegations, or expressions of opinion.” Id. For this Court to
sustain preliminary objections, “it must appear with certainty that the law will not
permit recovery[.]” McCord v. Pennsylvania Gaming Control Board, 9 A.3d 1216,
1218 n.3 (Pa. Cmwlth. 2010) (quotation omitted). Where there is any doubt, this
Court will overrule the preliminary objections. Fumo v. Hafer, 625 A.2d 733, 734
(Pa. Cmwlth. 1993).
                                    I. Standing
             We begin with the assertion of the Commonwealth Respondents that
Reproductive Health Centers lack standing to initiate litigation to vindicate the
constitutional rights of their patients enrolled in Medical Assistance. Although the
petition for review alleges that the coverage ban causes Reproductive Health Centers
to provide abortion services at a loss, the Commonwealth Respondents respond that
these alleged pecuniary and administrative harms do not fall within the zone of
interests protected by the Equal Rights Amendment and the equal protection clause
of the Pennsylvania Constitution, or by the Abortion Control Act. In short, the
Commonwealth Respondents assert that Reproductive Health Centers lack standing
to bring this action either in their own right or on behalf of women enrolled in
Medical Assistance who seek an abortion.

Representatives; and (4) The Pennsylvania Religious Coalition for Reproductive Justice
(PARCRJ).


                                          7
             Generally, “a party seeking judicial resolution of a controversy ‘must
establish as a threshold matter that he has standing to maintain the action.’” Johnson
v. American Standard, 8 A.3d 318, 329 (Pa. 2010) (quoting Fumo v. City of
Philadelphia, 972 A.2d 487, 496 (Pa. 2009)). Our Supreme Court explained in the
seminal case William Penn Parking Garage, Inc. v. City of Pittsburgh, 346 A.2d 269
(Pa. 1975), that

             [t]he core concept, of course, is that a person who is not adversely
             affected in any way by the matter he seeks to challenge is not
             “aggrieved” thereby and has no standing to obtain a judicial
             resolution of his challenge. In particular, it is not sufficient for
             the person claiming to be “aggrieved” to assert the common
             interest of all citizens in procuring obedience to the law.

Id. at 280-81 (footnote omitted).
             In determining whether a person is aggrieved, courts consider whether
the person has a substantial, direct, and immediate interest in the claim sought to be
litigated. Fumo, 972 A.2d at 496. In this regard, our Supreme Court has established
the following principles:

             A “substantial” interest is an interest in the outcome of the
             litigation which surpasses the common interest of all citizens in
             procuring obedience to the law…. A “direct” interest requires a
             showing that the matter complained of caused harm to the party’s
             interest…. An “immediate” interest involves the nature of the
             causal connection between the action complained of and the
             injury to the party challenging it, … and is shown where the
             interest the party seeks to protect is within the zone of interests
             sought to be protected by the statute or constitutional guarantee
             in question.

South Whitehall Township Police Service v. South Whitehall Township, 555 A.2d
793, 795 (Pa. 1989) (citations omitted). The “keystone to standing in these terms is


                                          8
that the person must be negatively impacted in some real and direct fashion.”
Markham v. Wolf, 136 A.3d 134, 140 (Pa. 2016) (quoting Pittsburgh Palisades Park,
LLC v. Commonwealth, 888 A.2d 655, 660 (Pa. 2005)). Critically, our Court has
held that generally a “party may not contest the constitutionality of a statute because
of its effect on the putative rights of other persons or entities.” Philadelphia
Facilities Management Corporation v. Biester, 431 A.2d 1123, 1131 (Pa. Cmwlth.
1981) (citations omitted).
             Reproductive Health Centers contend that they have standing to assert
the constitutional rights of others, i.e., their patients enrolled in Medical Assistance.
They point out that this Court has specifically allowed medical professionals to
assert the constitutional rights of their patients. The Commonwealth Respondents
rejoin that this was allowed in the narrow circumstance where the constitutional
interests of those medical providers and their patients were inextricably entwined.
They contend that circumstance does not exist here.
             In Harrisburg School District v. Harrisburg Education Association,
379 A.2d 893 (Pa. Cmwlth. 1977), two labor unions representing striking teachers
of the school district appealed a trial court order enjoining their teacher members
from picketing at the homes of school board members. The trial court held that the
school district had standing to represent the interests of its school board members.
This Court held otherwise, concluding that the school board members’ right to
privacy was not “inextricably bound up” with the school district’s collective
bargaining interests. Id. at 896. Additionally, there was no obstacle to the school
board members bringing an action on their own to protect their privacy interests.
             In reaching this conclusion, this Court applied the analytical paradigm
developed in Singleton v. Wulff, 428 U.S. 106 (1976), for determining a litigant’s



                                           9
standing to assert the constitutional rights of others. In Singleton, drawing on
precedent, the United States Supreme Court held, first, that courts should not
adjudicate constitutional rights unnecessarily because, inter alia, it may be that the
holders of these rights do not wish to assert them. Second, the Supreme Court held,
as characterized by this Court, that

               third parties themselves usually will be the best proponents of
               their own rights. The courts depend upon effective advocacy,
               and therefore should prefer to construe legal rights only when
               the most effective advocates of those rights are before them.

Harrisburg School District, 379 A.2d at 895 (emphasis added). Using the Singleton
analytical framework, this Court concluded that the Harrisburg School District
lacked standing. The school district’s collective bargaining interests were not
inextricably connected to the privacy interests of its board members to feel secure in
their homes.
               In Pennsylvania Dental Association v. Department of Health, 461 A.2d
329 (Pa. Cmwlth. 1983), the dental association challenged an amendment to the
standard agreement between Pennsylvania Blue Shield and each participating
dentist, which had been approved by the Pennsylvania Department of Health.11 The
amendment gave Blue Shield access to patient files when necessary to audit the
dentist. The dental association asserted that this contract amendment violated the


11
   An organization does not have standing by virtue of its purpose. See Armstead v. Zoning Board
of Adjustment of City of Philadelphia, 115 A.3d 390, 399-400 (Pa. Cmwlth. 2015). Nevertheless,
an organization may have standing to bring a cause of action if at least one of its members has
standing individually. North-Central Pennsylvania Trial Lawyers Association v. Weaver, 827
A.2d 550, 554 (Pa. Cmwlth. 2003). “Where the organization has not shown that any of its members
have standing, the fact that the challenged action implicates the organization’s mission or purpose
is not sufficient to establish standing.” Americans for Fair Treatment, Inc. v. Philadelphia
Federation of Teachers, 150 A.3d 528, 534 (Pa. Cmwlth. 2016).


                                                10
constitutional right to privacy of its members and their patients. This Court held that
the dental association had standing because the privacy interests of its member
dentists were “inextricably bound up” with the privacy interests of their patients. Id.
at 331. We explained that

             unless individual patients had some means of knowing that the
             effect of the [Blue Shield amendment] may be to disclose some
             medical information which they may be entitled to withhold by
             invoking their constitutional claim of privacy, the only way those
             rights could be protected would be by the dentist who is
             responsible for the patient’s records.

Id. (emphasis added).
             As noted above, this Court adopted the Singleton analytical framework
in Harrisburg School District. We later confirmed that adoption in Pennsylvania
Dental Association, stating that the “exceptions set forth in Singleton appl[y].”
Pennsylvania Dental Association, 461 A.2d at 331. It is not lost on the Court that in
Singleton, the United States Supreme Court held that licensed physicians had
standing to challenge the constitutionality of a Missouri statute excluding Medicaid
coverage of abortions that were not medically indicated.         It does not follow,
however, that the Singleton holding requires the conclusion that Reproductive
Health Centers have standing to challenge Pennsylvania’s coverage ban in this
Court.
             In federal courts, standing jurisprudence springs from Article III of the
United States Constitution, which requires a case in controversy. ASARCO, Inc. v.
Kadish, 490 U.S. 605, 617 (1989). Our Supreme Court has explained that in
Pennsylvania’s state courts, standing precepts are not derived from the Pennsylvania
Constitution, and, further, our state courts “are not governed by Article III and are
thus not bound to adhere to the federal definition of standing.” In re Hickson, 821

                                          11
A.2d 1238, 1243 n.5 (Pa. 2003). Pennsylvania’s standing doctrine “is a prudential,
judicially-created tool meant to winnow out those matters in which the litigants have
no direct interest in pursuing the matter.” Id. at 1243. Singleton’s grant of standing
to physicians to challenge the Missouri coverage ban under the United States
Constitution is interesting but irrelevant because Reproductive Health Centers are in
state court and assert only state constitutional claims.
             Standing in Pennsylvania’s courts requires a substantial, direct, and
immediate interest in the matter sought to be litigated. William Penn Parking, 346
A.2d at 280-82. That prime directive informs our application of the Singleton
paradigm to determine whether Reproductive Health Centers have standing to assert
the claims of some of their patients that the coverage ban violates their rights under
the Equal Rights Amendment and the equal protection clause of the Pennsylvania
Constitution.
             We conclude that the application of the Singleton paradigm leads to a
different conclusion in this case. First, to allow Reproductive Health Centers to
assert the rights of others will require this Court to rule on constitutional questions
when the Court has no way of knowing that the patients on whose behalf
Reproductive Health Centers purport to speak even want this assistance. Second,
the petition for review does not allege facts to show that the interests of Reproductive
Health Centers are “inextricably bound up” with the equal protection rights of their
patients. Harrisburg School District, 379 A.2d at 896. By contrast, in Pennsylvania
Dental Association, the interest of the dentists and their patients were aligned
perfectly on their shared constitutional right of privacy. Third, we can ascertain no
reason, and none is alleged, why women enrolled in Medical Assistance cannot
assert the constitutional claims raised in the petition for review on their own behalf.



                                          12
Unlike the patients in Pennsylvania Dental Association, who had no way of knowing
that their privacy interests were at stake, the patients of Reproductive Health Centers
will be informed, in advance, that abortion services are not covered by Medical
Assistance. There is no obstacle to these patients initiating litigation on their own
behalf, and none is alleged in the petition for review.
               In Fischer v. Department of Public Welfare, 444 A.2d 774 (Pa. Cmwlth.
1982) (Fischer I), the lead petitioner was a taxpayer, but other petitioners were
indigent women advised to terminate their pregnancies for medical reasons.
Thereafter a second amended petition for review was filed, and the case was tried
before the Commonwealth Court. This Court, in a single-judge opinion by Judge
McPhail, concluded that the coverage ban violated the equal protection clause and
the Equal Rights Amendment of the Pennsylvania Constitution.                          Fischer v.
Department of Public Welfare, 482 A.2d 1137 (Pa. Cmwlth. 1984) (Fischer II).12
Notably, the Department of Public Welfare challenged the standing of some of the
petitioners, including clergy and non-profit organizations, at trial. However, this
Court held that the issue of standing had been waived because it had not been raised
in the Department’s pleading. Id. at 1139, n.11. The history of the Fischer litigation
shows that women enrolled in Medical Assistance are fully able to pursue the
constitutional claims raised in the instant petition for review without the assistance
of their medical providers.

12
  Thereafter, the Department of Public Welfare filed exceptions to the decree nisi entered by Judge
McPhail. In an en banc decision, this Court sustained the exceptions in part. Fischer v.
Department of Public Welfare, 482 A.2d 1148 (Pa. Cmwlth. 1984) (Fischer III). This Court held
that the Abortion Control Act did not violate the Equal Rights Amendment or the equal protection
clause of the Pennsylvania Constitution. It affirmed the injunction against enforcing the
requirement that the victim of rape or incest report its occurrence within 72 hours to qualify for
Medical Assistance coverage of an abortion. The Department did not appeal this injunction.
Fischer v. Department of Public Welfare, 502 A.2d 114, 117 n.8 (Pa. 1985) (Fischer IV).


                                                13
               We conclude that Reproductive Health Centers do not have standing to
vindicate the constitutional rights of all women on Medical Assistance, some of
whom may not be their patients, and who may or may not agree with the claims
asserted on their behalf in the petition for review. The interests of Reproductive
Health Centers are not inextricably bound up with the equal protection interests of
all women enrolled in Medical Assistance.
               Alternatively, Reproductive Health Centers assert that they have
standing because they perform abortions at a financial loss. Petition for Review ¶36.
Specifically, they “lose money” because they “regularly subsidize (in part or in full)
abortions for Pennsylvania women on Medical Assistance who are not able to pay
the fee on their own.” Id. ¶85. Further, their staff must assist patients to secure
funding and question patients about personal matters to determine if they qualify for
a coverage ban exception. Id. ¶¶84-87. Reproductive Health Centers acknowledge
that the purpose of Pennsylvania’s Equal Rights Amendment is to prohibit “sex-
based discrimination by government officials in Pennsylvania.” Id. ¶89. Likewise,
they acknowledge that equal protection provisions guarantee “equal protection of
the law” and prohibit “discrimination.”13 Id. ¶94. Reproductive Health Centers do
not allege that they have been the victim of sex discrimination or denied equal
protection of the law in violation of the Pennsylvania Constitution.
               The harms to Reproductive Health Centers identified in their pleading
are administrative or pecuniary, which do not bear a causal relationship to the
constitutional claims presented in their petition for review. As such, their interest in


13
   As determined by the Fischer IV Court, the right at issue is the “purported right to have the state
subsidize the individual exercise of a constitutionally protected right, when it chooses to subsidize
alternative constitutional rights.” Fischer IV, 502 A.2d at 121. Fischer IV established that there
is no fundamental right to have the state fund the exercise of the right to an abortion.


                                                 14
the litigation they seek to advance is not “substantial, direct[,] and immediate.” Funk
v. Wolf, 144 A.3d 228, 243 (Pa. Cmwlth. 2016) (quoting Fumo, 972 A.2d at 496).
An “immediate” interest requires a “causal connection between the action
complained of and the injury to the party challenging it.” South Whitehall Township
Police Service, 555 A.2d at 795. Stated otherwise, to have standing, the litigant must
show that its interest falls “arguably within the zone of interests sought to be
protected or regulated by the statute or constitutional guarantee in question.”
Application of Biester, 409 A.2d 848, 851 n.6 (Pa. 1979) (citation omitted)
(quotations omitted).
             Here, the interest “protected or regulated” by the coverage ban is “the
life and health of the women subject to abortion and to protect the life and the health
of the child subject to abortion.” 18 Pa. C.S. §3202(a). The interests sought to be
protected by the Pennsylvania Constitution are the guarantee to equal protection of
the laws and the prohibition against discrimination on the basis of sex. Reproductive
Health Centers’ asserted administrative and pecuniary interests do not fall within the
“zone of interests” addressed in either the Abortion Control Act or the Pennsylvania
Constitution.
             Applying the principles established in William Penn Parking and
Harrisburg School District, we hold that Reproductive Health Centers lack standing
to vindicate the constitutional rights of third parties, who may or may not agree with
this litigation brought on their behalf. They have not alleged harms to their own
interests that are protected by the provisions of the Pennsylvania Constitution that
they seek to vindicate. Accordingly, we will sustain the Commonwealth
Respondents’ demurrer to the petition for review for the reason that Reproductive
Health Centers lack standing.



                                          15
                              II. Failure to State a Claim
                 In Fischer IV, 502 A.2d 114, the Pennsylvania Supreme Court
considered each constitutional claim raised in the petition for review sub judice. At
the outset, the Supreme Court stated that “[t]his case does not concern the right to
an abortion.” Id. at 116. Rather, the Supreme Court defined the question as whether,
“because this Commonwealth provides funds to indigent women for a safe delivery,”
it is “equally obliged to fund an abortion.” Id. The Supreme Court concluded that
the answer was no. It held, expressly, that the coverage ban did not violate any of
the provisions of the Pennsylvania Constitution cited in the instant petition for
review. This Court is bound by the decisions of the Pennsylvania Supreme Court.
Zauflik v. Pennsbury School District, 72 A.3d 773, 783 (Pa. Cmwlth. 2013). On this
basis, the Commonwealth Respondents and the Intervenors have demurred to the
instant petition for review.
                 In Fischer IV, the appellants were a taxpayer, several women enrolled
in medical assistance who were pregnant and desired nontherapeutic abortions, a
clergyman, medical providers of abortion services and a charitable organization that
counseled rape victims (collectively, Fischer appellants). The Fischer appellants
challenged the constitutionality of the coverage ban, arguing that it violated the
following provisions of the Pennsylvania Constitution: the equal protection
guarantees contained in Article I, Section 1 and Article III, Section 32; the anti-
discrimination prohibition in Article I, Section 26; and the Equal Rights Amendment
in Article I, Section 28.
                 Beginning with the Fischer appellants’ equal protection claim, our
Supreme Court explained that Article I, Section 1, and Article III, Section 3214


14
     This section provides:


                                            16
guarantee the citizens of this Commonwealth equal protection under the law.
Nevertheless, a citizen’s right to engage in an activity free of government
interference does not require the Commonwealth to provide the means to do so.
However, when the Commonwealth funds an activity, it must fund it for all, unless
there is a constitutionally valid reason to limit that funding.
              The Supreme Court framed the Fischer appellants’ constitutional issue
as the “purported right to have the state subsidize the individual exercise of a
constitutionally protected right, when it chooses to subsidize alternative
constitutional rights.” Fischer IV, 502 A.2d at 121. Noting that “financial need” did
not create a suspect class, id. at 122, the Supreme Court applied the rational




      The General Assembly shall pass no local or special law in any case which has been
      or can be provided for by general law and specifically the General Assembly shall
      not pass any local or special law:
               1. Regulating the affairs of counties, cities, townships, wards,
               boroughs or school districts:
               2. Vacating roads, town plats, streets or alleys:
               3. Locating or changing county seats, erecting new counties or
               changing county lines:
               4. Erecting new townships or boroughs, changing township lines,
               borough limits or school districts:
               5. Remitting fines, penalties and forfeitures, or refunding moneys
               legally paid into the treasury:
               6. Exempting property from taxation:
               7. Regulating labor, trade, mining or manufacturing:
               8. Creating corporations, or amending, renewing or extending the
               charters thereof:
               Nor shall the General Assembly indirectly enact any special or local
               law by the partial repeal of a general law; but laws repealing local
               or special acts may be passed.
PA. CONST. art. III, §32.


                                              17
relationship test.15 This requires that the legislative classification be directed at the
accomplishment of a legitimate governmental interest and operate in a manner that
is neither arbitrary nor unreasonable. Id. at 123.
               In the case of the coverage ban, the legislative classification
distinguishes abortions necessary to save the life of the mother from nontherapeutic
abortions. The Supreme Court concluded that this classification relates to the stated
legislative objective of life preservation because it encourages “the birth of a child
in all situations except where another life would have to be sacrificed.” Id. at 122.
Further, the stated purpose of “preserving potential life” was accomplished by the
coverage ban because “it accomplishes the preservation of the maximum amount of
lives, i.e., those unaborted new babies, and those mothers who will survive though
their fetus be aborted.” Id. at 122-23.16
               The Supreme Court next considered the Fischer appellants’ argument
that the state punished women who elected abortions in violation of Article I, Section
26 of the Pennsylvania Constitution, which provides that citizens are not to be
harassed or punished for the exercise of their constitutional rights. The Supreme
Court rejected this claim, explaining that Article I, Section 26 cannot be construed

               as an entitlement provision; nor can it be construed in a manner
               which would preclude the Commonwealth, when acting in a
               manner consistent with state and federal equal protection



15
   The Supreme Court also held that even if an intermediate level of scrutiny was appropriate, the
coverage ban would pass “constitutional muster.” Fischer IV, 502 A.2d at 123.
16
   Although the Fischer appellants did not raise claims under the United States Constitution, our
Supreme Court observed that the federal limitation on funding abortions, known as the Hyde
Amendment, Pub. L. 96-123, §109, 93 Stat. 926, had been sustained by the United States Supreme
Court, which reasoned that the government’s choice to favor childbirth over abortion did not
offend the United States Constitution. Fischer IV, 502 A.2d at 120.


                                               18
             guarantees, from conferring benefits upon certain members of a
             class unless similar benefits were accorded to all.

Fischer IV, 502 A.2d at 123. The Supreme Court concluded that the Commonwealth
has “merely decided not to fund [abortion] in favor of an alternative social policy,”
and this decision did not offend Article I, Section 26. Fischer IV, 502 A.2d at 124.
             The Supreme Court then turned to the argument of the Fischer
appellants that the classification between pregnant women who choose to give birth
and pregnant women who choose to have an abortion offended the Equal Rights
Amendment in Article I, Section 28 of the Pennsylvania Constitution. The Fischer
appellants argued that because medically necessary services for men were covered
and a medically necessary abortion, which can only affect women, was not covered,
“the state has adopted a standard entirely different from that which governs
eligibility for men.” Fischer IV, 502 A.2d at 124 (quotation omitted). The Supreme
Court rejected the notion that the legislative classification in question related to sex.
             The Supreme Court explained that the purpose and intent of the Equal
Rights Amendment

             is to insure equality of rights under the law and to eliminate sex
             as the basis for distinction. The sex of citizens of this
             Commonwealth is no longer a permissible factor in the
             determination of their legal rights and legal responsibilities. The
             law will not impose different benefits or different burdens upon
             the members of a society based on the fact that they may be a
             man or a woman.

Id. (quoting Henderson v. Henderson, 327 A.2d 60, 62 (Pa. 1974)).                   The
classification in the coverage ban related to a procedure, abortion, and to a woman’s
voluntary choice. Id. at 125. It did not impose a benefit or burden on the basis of
the citizen’s sex simply because the procedure involved “physical characteristics


                                           19
unique to one sex.” Id. (quoting People v. Salinas, 551 P.2d 703, 706 (Colo. 1976)).
Thus, the Supreme Court held that the coverage ban did not violate Pennsylvania’s
Equal Rights Amendment.
              Reproductive Health Centers raise the precise constitutional claims that
were raised in Fischer IV, 502 A.2d 114, and unequivocally rejected by the Supreme
Court. Reproductive Health Centers acknowledge that “Fischer [IV] is precedential”
but argue that it was “wrongly decided.” Reproductive Health Centers’ Brief at 2.
They contend that our Supreme Court’s holding was “poorly reasoned at the time it
was decided” and that “legal developments since the decision also undermine its
legitimacy.” Id. at 2-3. Even if they are correct, this Court is bound by Fischer IV
and is “powerless to rule that decisions of [our Supreme] Court are wrongly decided
and should be overturned.” Griffin v. Southeastern Pennsylvania Transportation
Authority, 757 A.2d 448, 451 (Pa. Cmwlth. 2000) (citations omitted).17 In short, any
argument that Fischer IV was wrongly decided must be presented to the
Pennsylvania Supreme Court. See Griffin, 757 A.2d at 451.
              The petition for review does not state a claim upon which relief can be
granted. All of its legal claims have been addressed, and rejected, by our Supreme
Court in Fischer IV, 502 A.2d 114.



17
  Amicus Curiae PARCRJ argues that intermediate courts have refused to follow the Pennsylvania
Supreme Court’s decisions on “rare occasions” and that this Court should do so here. PARCRJ
Brief at 17-18. PARCRJ cites a decision of the Pennsylvania Superior Court in Manley v. Manley,
164 A.2d 113, 119-20 (Pa. Super. 1960), that declined to follow Matchin v. Matchin, 6 Pa. 332
(1847), a Supreme Court decision holding that a wife in a divorce action could not raise insanity
as a defense. Matchin had been severely criticized by courts of other jurisdictions and
commentators on the subject of divorce, and subsequent Supreme Court rulings had weakened its
precedential value. Manley, 164 A.2d at 120. Indeed, for 65 years, the Supreme Court made no
reference to Matchin. By contrast, our Supreme Court has not called into question the Fischer IV
decision.


                                               20
                                    Conclusion
             We hold that Reproductive Health Centers lack standing to challenge
the coverage ban on the basis of the constitutional rights belonging to third parties
and sustain the demurrer of the Commonwealth Respondents. Because the petition
for review fails to state a claim upon which relief can be granted, we sustain the
demurrer of the Commonwealth Respondents and the Intervenors. Accordingly, we
dismiss the petition for review.
                                   _____________________________________
                                   MARY HANNAH LEAVITT, President Judge

Judge Brobson and Judge Crompton did not participate in the decision in this case.




                                         21
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Allegheny Reproductive Health Center,               :
Allentown Women's Center,                           :
Delaware County Women’s                             :
Center, Philadelphia Women’s Center,                :
Planned Parenthood Keystone, Planned                :
Parenthood Southeastern Pennsylvania, and           :
Planned Parenthood of Western Pennsylvania,         :
                        Petitioners                 :
                                                    :
                      v.                            :   No. 26 M.D. 2019
                                                    :
Pennsylvania Department of Human Services,          :
Teresa Miller, in her official capacity as          :
Secretary of the Pennsylvania Department of         :
Human Services, Leesa Allen, in her official        :
capacity as Executive Deputy Secretary for the      :
Pennsylvania Department of Human Service’s          :
Office of Medical Assistance Programs, and Sally :
Kozak, in her official capacity as Deputy Secretary :
for the Pennsylvania Department of Human            :
Service’s Office of Medical Assistance Programs, :
                           Respondents              :


                                   ORDER

            AND NOW, this 26th day of March, 2021, the preliminary objections
of Respondents are SUSTAINED as set forth in the attached Opinion, and
Petitioners’ petition for review is DISMISSED.
                                     _____________________________________
                                     MARY HANNAH LEAVITT, President Judge
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Allegheny Reproductive Health              :
Center, Allentown Women’s Center,          :
Delaware County Women’s Center,            :
Philadelphia Women’s Center,               :
Planned Parenthood Keystone,               :
Planned Parenthood Southeastern            :
Pennsylvania, and Planned Parenthood       :
of Western Pennsylvania,                   :
                  Petitioners              :
                                           :
      v.                                   :   No. 26 M.D. 2019
                                           :   ARGUED: October 14, 2020
Pennsylvania Department of Human           :
Services, Teresa Miller, in her official   :
capacity as Secretary of the               :
Pennsylvania Department of Human           :
Services, Leesa Allen, in her official     :
capacity as Executive Deputy               :
Secretary for the Pennsylvania             :
Department of Human Service’s              :
Office of Medical Assistance               :
Programs, and Sally Kozak, in her          :
official capacity as Deputy Secretary      :
for the Pennsylvania Department of         :
Human Service’s Office of Medical          :
Assistance Programs,                       :
                     Respondents           :

BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE RENÉE COHN JUBELIRER, Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge
             HONORABLE ELLEN CEISLER, Judge


CONCURRING AND DISSENTING OPINION
BY JUDGE CEISLER                                         FILED: March 26, 2021
      I concur with the outcome reached by the majority. However, I respectfully
disagree with the majority’s conclusion that Petitioners lack standing to bring this
action.
      Petitioners (Providers) are medical providers asserting that Pennsylvania’s
statutory restriction under 18 Pa. C.S. § 3215(c) (Coverage Ban) on public abortion
funding for recipients of publicly funded medical benefits (Medical Assistance) is a
violation of patients’ rights under the Pennsylvania Constitution’s equal rights and
equal protection guarantees. See Pa. Const. art. I, §§ 1, 26, 28; art. III, § 32.
Respondents, various Commonwealth parties (Commonwealth), contend Providers
lack standing to assert claims on behalf of non-party patients. However, applicable
precedents demonstrate that Providers have standing based on their connection to
their patients and their allegations of direct harm to themselves.
      Providers aver that they collectively provide about 95% of all abortions
performed in Pennsylvania. Pet. for Review, ¶ 56. Providers further aver that they
are suing on behalf of their patients receiving Medical Assistance who seek abortions
but are ineligible for Medical Assistance coverage of the cost because of the
Coverage Ban. Id., ¶ 39. Providers also assert that they themselves are directly
harmed by the Coverage Ban’s funding limitation for abortions, because they have
to divert money and staff time from other work to help their patients who cannot
afford an abortion, they subsidize abortions for women who cannot afford them, they
expend staff resources to assist patients in securing private funding for abortions,
and they are required to explore personal matters with their patients to determine
whether one of the Coverage Ban’s exceptions applies. Id., ¶¶ 36, 58, 84-87.
      The Commonwealth argues these averments are insufficient to confer third-
party standing for Providers to assert constitutional challenges on behalf of non-
party patients. In my view, Providers have standing, and the Commonwealth’s
preliminary objection on this issue should be overruled.
      The Commonwealth cites authorities for the general proposition that standing
requires allegations of direct harm. The Commonwealth argues Providers have not
pleaded sufficient direct harm. However, the Commonwealth offers no analysis or
authority relating specifically to medical providers and their patients.
      By contrast, Providers offer detailed analysis and citations of authorities
directly on point.    Providers argue persuasively that analogous United States
Supreme Court authority, adopted by this Court as applicable in Pennsylvania,
confers standing in the circumstances of this case.
                                 Singleton v. Wulff
      In Singleton v. Wulff, 428 U.S. 106 (1976), two physicians challenged a
Missouri statute that limited public funding of abortions to cases where abortion was
medically indicated. The defendants filed a pre-answer motion challenging the
plaintiffs’ standing. A plurality of the United States Supreme Court held that the
physicians had standing to bring constitutional claims on behalf of Medical
Assistance patients seeking abortions. Id. at 118.
      The plurality observed that the standing issue raised two distinct questions.
The first question was whether the plaintiffs had alleged an “injury in fact,” a
sufficiently concrete interest in the outcome of the litigation to invoke a federal
court’s jurisdiction. Id. at 112. The plurality concluded that the physicians had
alleged a sufficiently concrete interest in the outcome, because they stated they had
performed and would continue to perform abortions for which they would be entitled
to reimbursement if not for the challenged statute. If the physicians prevailed, the
plurality reasoned, they would benefit by receiving payment from the state.


                                        EC - 2
However, because this first inquiry relates solely to invoking federal jurisdiction, it
is not involved here.
       The second standing question is “whether, as a prudential matter, the
plaintiff[s] are proper proponents of the particular legal rights on which they base
their suit.” Id. The plurality easily concluded that the physicians had standing to
the extent they were asserting their own “constitutional rights to practice medicine.”
Id. at 113. The real issue was whether the physicians had standing to assert claims
based on the rights of their patients. Id.
       The plurality observed that standing to assert constitutional rights of third
parties should be accorded sparingly. The true holders of the rights at issue may not
wish them asserted, and in any event, they themselves are usually the best
proponents of their own rights. Id. at 114. Therefore, the plurality formulated a two-
part test for standing to assert the rights of third parties:
       First, the relationship between the litigant and the third party whose rights are
asserted must be such that “the right is inextricably bound up with the activity the
litigant wishes to pursue. . . .” Id. Further, the relationship between the litigant and
the third party must be such that the litigant is “fully, or very nearly, as effective a
proponent of the right” as the third party.           Id. at 115 (citing doctor-patient
relationships in Griswold v. Connecticut, 381 U.S. 479, 481 (1965), and Doe v.
Bolton, 410 U.S. 179, 188-89 (1973)).
       Second, the third party must lack the ability to assert her own right. There
must be “some genuine obstacle to such assertion, [such that] the third party’s
absence from court loses its tendency to suggest that [her] right is not truly at stake,
or truly important to [her], and the party who is in court becomes by default the
right’s best available proponent.” Id. at 116 (noting, for example, that forcing a third


                                          EC - 3
party to assert her own right to remain anonymous “‘would result in nullification of
the right at the very moment of its assertion.’” Id. (quoting NAACP v. Alabama, 357
U.S. 449, 459 (1958)).
      Applying the first factor, the parties’ relationship, the plurality found:

             The closeness of the relationship is patent . . . . A woman cannot
      safely secure an abortion without the aid of a physician, and an
      impecunious woman cannot easily secure an abortion without the
      physician’s being paid by the State. The woman’s exercise of her right
      to an abortion, whatever its dimension, is therefore necessarily at stake
      here. Moreover, the constitutionally protected abortion decision is one
      in which the physician is intimately involved. See Roe v. Wade, 410
      U.S. [113,] 153-156 [(1973)]. Aside from the woman herself,
      therefore, the physician is uniquely qualified to litigate the
      constitutionality of the State’s interference with, or discrimination
      against, that decision.

Singleton, 428 U.S. at 117 (emphasis added).
      Applying the second factor, the plurality recognized “several obstacles” to
women’s ability to assert their own abortion rights, including their desire to maintain
the privacy of their decisions and the “imminent mootness” of any individual claim.
Id. The plurality acknowledged these obstacles could be overcome: a woman might
bring suit under a pseudonym; she might avoid mootness and retain her right to
litigate after pregnancy because the issue was “capable of repetition yet evading
review”; and a class action might be possible. Id. Regarding the class action,
however, the plurality observed that “if the assertion of the right is to be
‘representative’ to such an extent anyway, there seems little loss in terms of effective
advocacy from allowing its assertion by a physician.” Id. at 117-18.
      Accordingly, applying the two factors it had identified, the plurality
concluded “that it generally is appropriate to allow a physician to assert the rights



                                        EC - 4
of women patients as against governmental interference with the abortion decision
. . . .” Id. at 118 (emphasis added).
          Harrisburg School District v. Harrisburg Education Association
        Singleton, standing alone, is not binding authority here for three reasons: it
was a plurality opinion, it related only to claims under the federal constitution, and
it analyzed standing only in relation to claims in federal courts. However, in
Harrisburg School District v. Harrisburg Education Association, 379 A.2d 893 (Pa.
Cmwlth. 1977) (en banc), this Court expressly adopted the Singleton plurality’s
two-factor analysis for determining standing to assert a third party’s constitutional
rights in Pennsylvania courts. Id. at 896.
        In Harrisburg School District, the school district sued the teachers’ union,
seeking injunctive relief to stop striking teachers from picketing the school board
members’ private homes. The claim asserted the board members’ privacy rights
under the Pennsylvania Constitution.         The union filed preliminary objections
challenging the school district’s standing to assert the board members’ individual
constitutional rights.
        After quoting extensively from the Singleton plurality opinion, this Court
held:

                Singleton . . . offers two “factual elements” for consideration in
        determining whether the general rule that one may not claim standing
        to vindicate the constitutional rights of others should not apply[:] the
        first, whether the relationship of the litigant to the third party is such
        that enjoyment of the right by the third party is inextricably bound up
        with the activity the litigant seeks to pursue; and the second, whether
        there is some obstacle to the assertion by the third party of his own
        right. We adopt this rule for standing to assert third party
        constitutional rights.

Id. (emphasis added).

                                         EC - 5
        This Court found standing absent under the facts of Harrisburg School
District. However, this Court expressly acknowledged the conclusion in Singleton
that under the two-factor test, physicians had standing to assert a constitutional
challenge to an abortion funding restriction on behalf of their patients. Id.
        In short, the analysis of the United States Supreme Court plurality in Singleton
concluded that physicians have standing to assert constitutional claims on behalf of
their clients in federal court. This Court in Harrisburg School District concluded
that the analytical framework applied in Singleton is also applicable to constitutional
standing in Pennsylvania. Taken together, Singleton and Harrisburg School District
strongly support Providers’ standing to assert their patients’ constitutional rights
here.
             Pennsylvania Dental Association v. Department of Health
        In Pennsylvania Dental Association v. Department of Health, 461 A.2d 329
(Pa. Cmwlth. 1983) (en banc), the Pennsylvania Dental Association (PDA) alleged
that statutory and regulatory amendments to reporting and file inspection
requirements for dentists would violate the constitutional privacy rights of dental
patients. The Department of Health (DOH) challenged the PDA’s standing to assert
the constitutional rights of patients.     Citing Singleton and Harrisburg School
District, this Court found that dentists had standing to assert their patients’
constitutional rights:

               [U]nless individual patients had some means of knowing that the
        effect of the [new] regulation may be to disclose some medical
        information which they may be entitled to withhold by invoking their
        constitutional claim of privacy, the only way those rights could be
        protected would be by the dentist who is responsible for the patient’s
        records. We are of the opinion that the exception set forth in Singleton
        applies and that PDA has standing to raise this issue.


                                         EC - 6
Pa. Dental Ass’n, 461 A.2d at 331.
                        Fischer v. Department of Public Welfare
       This Court’s evenly divided decision in Fischer v. Department of Public
Welfare, 444 A.2d 774, 776 (Pa. Cmwlth. 1982) (en banc), is not to the contrary. In
Fischer, the petitioners challenged the Coverage Ban’s limitations on Medical
Assistance for abortions. They argued that public funding should be available to
women whose physicians recommended abortions to preserve their health, even if
their lives were not in imminent danger. Further, they contended that abortion
coverage should be available to Medical Assistance recipients seeking abortions on
religious grounds.1 They also challenged the notice provisions that were part of the
Coverage Ban at that time, which required a woman to notify criminal authorities
within 72 hours of a rape or discovery of a pregnancy resulting from incest, in order
to be eligible for Medical Assistance coverage for the related abortion.
       In addition to women who were receiving Medical Assistance, the petitioners
in Fischer included physicians and nonprofit providers of counseling and other
services to Medical Assistance recipients. The physicians asserted the Coverage
Ban would cause them direct economic hardship and would prevent them from
providing necessary medical services according to their best medical judgment. Id.
at 776.



       1
          One petitioner in Fischer v. Department of Public Welfare, 444 A.2d 774, 776 (Pa.
Cmwlth. 1982) (en banc), claimed the tenets of her faith supported the abortion she was seeking.
As one three-judge opinion (Craig opinion) in Fischer explained, “certain religious sects deem
abortion to be the only moral response to certain pregnancies including those which will result in
great suffering on the part of the pregnant woman or great danger to her health short of the threat
of death necessary for reimbursement under the [statutory restriction on public abortion funding
contained in 18 Pa. C.S. § 3215(c) (Coverage Ban)].” Id. at 782. Thus, the religious argument
was closely aligned with the health preservation argument.
                                             EC - 7
      The respondents filed preliminary objections challenging the standing of the
physicians and counseling entities to assert claims relating to the Coverage Ban’s
reporting requirements. This Court’s en banc panel was evenly split three to three
on that issue. Thus, neither three-judge opinion is precedential.
                                  1. Blatt Opinion
      One three-judge group (Blatt opinion) would have upheld the challenge to
standing. The Blatt opinion reasoned:

            There are clearly no allegations that the petitioner-doctors are in
      any way harmed or that the nonprofit organizational petitioners suffer
      any direct harm to themselves as a result of the reporting requirements.
      Absent such allegations of direct, substantial and immediate injury to
      such petitioners themselves we must conclude that the doctors and these
      organizations do not have standing to bring this action. William Penn
      Parking Garage, Inc. v. City of Pittsburgh, . . . 346 A.2d 269 ([Pa.]
      1975).

Fischer, 444 A.2d at 779. The Blatt opinion observed, “[W]e cannot say that mere
concern for or attempts to aid a certain class of persons automatically endows [sic]
an organization with standing to sue on their behalf.” Id. Notably, the Blatt opinion
did not mention the analysis of Singleton or Harrisburg School District. Thus, it
appears the Blatt opinion was issued without the benefit of considering the most
closely applicable precedents. Its reasoning is arguably contrary to those decisions.
      Moreover, the Blatt opinion is distinguishable. First, in Fischer, the only
challenge to standing related to reporting requirements for victims of rape and incest
who were seeking to terminate the resulting pregnancies.              The reporting
requirements did not bear the same close relation to physicians’ services that the
abortions themselves did. Further, here, Providers expressly pleaded that they do
and will continue to incur direct damages of the same type alleged in Singleton due


                                        EC - 8
to providing abortion services for which they are not reimbursed. Therefore, the
Blatt opinion’s reasoning against standing is inapplicable here.2
                                        2. Craig Opinion
       By contrast, the other three-judge panel in Fischer (Craig opinion) would have
overruled the preliminary objection to standing.                   Relying on Singleton and
Harrisburg School District, the Craig opinion concluded that the physicians in
Fischer were alleging the same kinds of direct financial damages that helped to
confer standing in Singleton and Harrisburg School District. Fischer, 444 A.2d at
781-82.
       As stated above, Providers here pleaded the same sorts of direct financial
damage. See Pet. for Review, ¶¶ 36, 58, 84-87. The Craig opinion therefore offers
persuasive authority that Providers have standing here.
                                           Conclusion
       Based on all of the authorities discussed above, I conclude that Providers have
standing to maintain this action. Therefore, I respectfully dissent on that issue.

                                               __________________________________
                                               ELLEN CEISLER, Judge




       2
          In addition, although not mentioned in the Blatt opinion, it is notable that in Fischer, a
number of patients were parties and were asserting their own constitutional rights, thus
undermining the existence of any genuine obstacle to their assertion of such rights. Therefore, the
rationale behind the plurality rule in Singleton v. Wulff, 428 U.S. 106 (1976), was at least partially
absent.
                                               EC - 9